Citation Nr: 1011220	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
20 percent to 10 percent, effective October 1, 2009, for the 
service connected synovitis with degenerative joint disease 
(DJD) of the left knee was proper, to include restoration of 
the 20 percent evaluation and entitlement to an increased 
rating in excess of 20 percent, before and after the 
reduction.   

2.  Entitlement to a rating in excess of 10 percent for a 
hiatal hernia.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions that were issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2009 hearing.


FINDINGS OF FACT

1.  Following the issuance of a rating decision that outlined 
the reasons for the proposed reduction in evaluation for the 
Veteran's left knee disability he was provided with 
notification and more than 60 days to respond before a rating 
decision was issued to complete the reduction, effective from 
the last day of the month in which the 60 day period from the 
date of notice to the Veteran expired.  It was determined, 
based on examinations in 2006 and 2008 that there was 
sustained improvement in the disability.  He failed to report 
for an August 2009 exam.

2.  The 20 percent evaluation for the Veteran's left knee 
disability was in effect for more than 5 years; however, the 
examinations on which the reductions were based were as full 
and complete as that upon which the 20 percent evaluation was 
based, the Veteran's disability was shown to have improved, 
and the Veteran was shown to no longer have indications of 
instability of the knee.  Sustained improvement was shown.

3.  The Veteran's synovitis with DJD of the left knee was not 
productive of a compensable level of limited motion at any 
time during the period of this appeal, nor was the Veteran 
shown to have instability or recurrent subluxation of his 
knee.  

4.  The Veteran's hiatal hernia was not shown to be 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of heath.

5.  The currently shown bilateral hearing loss was not shown 
to be at least as likely as not related to a disease or 
injury that occurred during the Veteran's service, including 
exposure to noise therein, nor was sensorineural hearing loss 
shown to be present within any presumptive period thereafter.  

6.  Tinnitus was not shown to be at least as likely as not 
related to a disease or injury that occurred during the 
Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation 
for the Veteran's synovitis with DJD of the left knee, or for 
a higher evaluation therefore, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105(e); 3.321(b), 3.344, 4.7, 4.40. 4.45. 4.59. 4.71a, 
diagnostic codes 5003, 5010, 5256-5263 (2009).  

2.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's synovitis with DJD of the left knee have 
not been met for the period prior to October 1, 2009. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
diagnostic codes 5003, 5010, 5256-5263 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's hiatal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.114, 
diagnostic code 7346 (2009).

4.  Bilateral sensorineural hearing loss was not incurred in, 
or caused by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009). 
        
5.  Tinnitus was not incurred in, or caused by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in May 2006, 
prior to the initial rating decision that denied the 
Veteran's claims for an increased rating for his left knee 
synovitis with DJD and for his hiatal hernia, which explained 
what he needed to show in order to receive an increased 
rating for a service connected disability.  The letter also 
explained the types of evidence that VA was responsible for 
obtaining and the types of evidence that VA would make 
reasonable efforts to assist the Veteran in obtaining if such 
evidence was sufficiently identified.  The letter also 
adequately informed the Veteran of the manner whereby VA 
assigns disability ratings and effective dates.  

In October 2007, prior to the initial rating decision that 
denied the Veteran's claims for service connection for 
hearing loss and tinnitus, he was sent a letter that 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability and, 
additionally, again provided information about the respective 
duties of VA and the claimant to obtain evidence and the 
manner whereby VA assigns disability ratings and effective 
dates.  

The Veteran was also sent another letter in July 2009 that 
provided more specific information about how VA determines 
disability ratings, and his claims were readjudicated in an 
August 2009 Supplemental Statement of the Case (SSOC).  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
service personnel records, private treatment records, and a 
transcript of the Veteran's testimony at his November 2009 
hearing.  The Board notes that the Veteran's separation 
examination appears to be incomplete in that it is missing 
the second page.  However, insofar as the Veteran's service 
treatment records seem to be otherwise complete, it is 
unlikely that this document exists.  Therefore, the Board 
finds that making an additional effort to locate it would be 
fruitless because either the record does not exist or the 
custodian does not have it.  See 38 C.F.R. § 3.159(c)(2).  VA 
examinations were provided in connection with the Veteran's 
claims.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.  

II.  Propriety of Rating Reduction

The Veteran contends that his rating for his synovitis of the 
left knee with DJD was improperly reduced from 20 percent to 
10 percent effective October 1, 2009.  

	A.  Applicable Law

A Veteran's disability rating may not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  Moreover, if a Veteran's disability rating 
is reduced without following the applicable regulations such 
reduction is void ab initio.  See, e.g., Greyzck v. West, 12 
Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are 
afforded greater protections which are set forth in 38 C.F.R. 
§ 3.344 (2008).  38 C.F.R. § 3.344(c) sets forth the factors 
that must be considered before reducing stabilized ratings, 
which are rating that have continued for long periods at the 
same level, defined as five years or more.  If a rating has 
been in effect at the same level for at least five years, a 
reduction thereof is effective only if the reduction was 
accomplished in compliance with the provisions of 38 C.F.R. § 
3.344(a).

Specifically, prior to reducing a stabilized rating, an 
adjudicator must: (1) review the entire record of 
examinations and medical and industrial history to ascertain 
whether the recent examination or examinations on which the 
reduction was based were full and complete; (2) decline to 
use examinations which are less full and complete than those 
on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement based on one examination unless all the 
evidence clearly warrants a finding of material improvement; 
and (4) consider whether the evidence makes it reasonably 
certain that any improvement found will be maintained under 
the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 
413, 419 (1993).

After according due consideration to all the evidence, if 
doubt remains as to whether the Veteran's disability actually 
sustained improvement that will be maintained under the 
ordinary conditions of life VA is required to continue the 
rating in effect, citing the former diagnosis with the new 
diagnosis in parentheses, and following the appropriate 
diagnostic code there will be added the reference "Rating 
continued pending reexamination ___ months from this date, § 
3.344."  The rating agency will determine on the basis of the 
facts of each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination is made.  
38 C.F.R. § 3.344(b).

Also, prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§4.1, 4.2, 4.10 (2009).  These 
provisions require VA rating reductions to be based upon a 
review of the entire history of the Veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such a 
review requires VA to ascertain whether the evidence reflects 
an actual change in the disability and whether the 
examination reports reflecting such change are sufficiently 
thorough.  Furthermore, in any rating-reduction case not only 
must it be determined that an improvement in a disability 
actually occurred but also that such improvement reflects an 
increase in the Veteran's ability to function under the 
ordinary conditions of life and work.  See id ; See also 
Brown, supra at 420.

In light of the above, VA must in all cases consider: (1) 
whether the evidence of record reflects an actual change in 
the severity of the disability; (2) whether the examination 
reports reflecting such change are based upon adequate, 
thorough examinations; and (3) whether any improvement shown 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  
These requirements are very similar to the ones in 38 C.F.R. 
§ 3.344 with one exception.  Specifically, the Court held 
that VA must consider whether there is an improvement in the 
Veteran's ability to function under the ordinary conditions 
of work.  See, e.g., Schafrath, 1 Vet. App. at 594; Faust v. 
West, 13 Vet. App. 342, 349 (2000) (quoting Schafrath).  
Thus, VA is required to consider not only the effect of any 
improvement in the Veteran's disability on his or her daily 
life but also specifically on his or her ability to work.

Additionally, where a rating reduction is at issue, the 
burden of proof is on VA to show by a preponderance of the 
evidence that its action was proper. See, e.g.,  Brown 5 Vet. 
App. at 421.  

In addition to the substantive requirements governing rating 
reductions that are set forth above, strict procedures must 
also be followed.  Generally, when a reduction in the 
evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance must be prepared setting 
forth all of the material facts and reasons supporting the 
proposed  reduction.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. §3.105(e) (2009).

	B.  Facts and Analysis

The Veteran's synovitis with DJD of the left knee was in 
effect since February 10, 1998 after an April 1998 
examination showed that the Veteran had severe pain, 
weakness, stiffness, swelling, and instability, and 
fatigability of the knee.  The Veteran's rating was increased 
from 10 percent to 20 percent based on the results of this 
examination and private treatment records that showed the 
Veteran received treatment for severe left knee pain and 
severe DJD of the left knee.  The Veteran's disability was 
evaluated as moderate recurrent subluxation or lateral 
instability of the knee pursuant to 38 C.F.R. § 4.71a, 
diagnostic code 5257.  There were some suggestions of 
instability at the time of this examination.  Therefore, 
having been in effect for more than 5 years, his 20 percent 
rating is a stabilized rating entitled to the protections set 
forth in 38 C.F.R § 3.344.

At his examination in February 1998, the Veteran told the 
examiner that he experienced severe flare ups related to 
walking that could last up to 2 hours.  During flare ups, the 
Veteran experienced additional pain which was best alleviated 
by rest.  He did not use any assistive devices.  He reported 
that he limited walking due to his knee disability and that 
when he had been employed he had sometimes missed work due to 
his knee disability.  Upon examination of the knee the 
Veteran had full extension of the knee and flexion that was 
limited to 90 degrees.  There was no laxity and there were 
negative anterior and posterior drawer signs.  The Veteran 
had symptoms suggestive of a positive McMurray's test.  The 
examiner noted that the Veteran appeared to have "gross" 
DJD.  An x-ray revealed DJD with loose bodies.  

The Veteran was reexamined in connection with his knee 
disability in September 2006.  At that time the Veteran 
reported subjective complaints of intermittent left knee pain 
that occurred 3 times per day and could last up to one half 
hour in duration.  The Veteran was observed to walk with 
moderately slow, antalgic gait.  He used a cane and a left 
knee brace to assist him in walking.  The Veteran claimed to 
have difficulty standing for prolonged periods, walking for 
more than 20 minutes, and utilizing stairs due to his knee 
pain.  He had full range of motion of his left knee, but did 
experience moderate pain at 110 degrees of flexion.  His 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The Veteran claimed 
that his knee pain flared up approximately twice per week 
and, at such times, the pain could last 6 to 8 hours.  There 
were no clinical signs of instability of the knee at the time 
of the examination.  There was crepitus noted with mild to 
moderate swelling with a question of a McMurray sign with a 
negative drawer sign.  The functional impairments reported by 
the Veteran were prolonged standing, walking for more than 20 
minutes, walking up and down steps, climbing, and squatting.

Following this examination, a rating was undertaken 
maintaining the 20 percent rating.  In the rating action, of 
which the appellant was sent notice, it was reported that 
there seemed to be some improvement in the knee and that a 
future examination would be scheduled to ascertain whether 
the improved symptoms continued.

The Veteran was again reexamined by VA in October 2008.  The 
Veteran complained of left knee pain at rest.  He rated the 
pain in his left knee as a 7 or 8 our of 10 in severity when 
at rest.  He denied any weakness, stiffness, or fatigability 
in his left knee at rest.  The Veteran alleged that his left 
knee gave way on an almost daily basis.  He denied any 
locking of his knee.  He reported treating his knee pain with 
over the counter analgesic medication.  He also reported 
using a cane and a knee brace.  He had been retired for many 
years.  However, the Veteran believed that he would be unable 
to return to work as an auto mechanic due to his knee 
disability and resultant inability to stand for long periods 
of time.  His activities of daily living were not affected by 
his knee disability.

The Veteran reported experiencing flare ups of his knee 
disability during cold and rainy weather, standing more than 
20 to 25 minutes, walking more than 20 feet, and climbing 
more than 5 to 6 steps.  He reported he was unable to do any 
lifting without experiencing a flare up. He also could not 
run or kneel without experiencing flare ups.  During flare 
ups, the Veteran experienced intermittent swelling as well as 
severe pain.  The alleviating factors for the flare ups were 
resting and elevating the knee and taking over the counter 
analgesics.  The Veteran was unable to estimate the frequency 
of his flare ups, but noted that they usually lasted for 
about a half hour to 45 minutes.  The examiner assessed that 
the Veteran's knee function was limited by an additional 20 
to 30 percent during flare ups.

The Veteran had full extension of his left knee and flexion 
limited to 110 degrees, with pain at the extremes of his 
range of motion.  His range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
after repetitive use.  There were no signs or instability of 
the left knee joint and no swelling or tenderness.  There was 
moderate crepitation.  The Veteran had a moderate antalgic 
gait.  An x-ray dated in March 2006 was noted to show severe 
DJD on the left knee, mild to moderately active at the time 
of the examination.

VA treatment records reflect that the Veteran complained of 
daily knee pain and requested a knee brace in March 2006, 
which was subsequently issued to him.  He continued to 
complain of knee pain thereafter.  

On November 19, 2008, the RO sent the Veteran a letter and 
rating decision in which it proposed to lower the Veteran's 
rating from his synovitis with DJD of the left knee from 20 
percent to 10 percent.  The letter informed the Veteran that 
he could submit medical or other evidence to show that VA 
should not make the proposed change.  The Veteran was given 
60 days in which to submit the evidence and also explained 
the procedures for requesting a personal hearing on the 
matter.

In a rating decision accompanying the letter, the RO 
explained that VA proposed to reduce his rating because under 
the pertinent rating criteria applicable to arthritis without 
evidence of a compensable loss of range of motion he met the 
criteria for only a 10 percent rating.  The rating decision 
explained that since the limitation of motion of the 
Veteran's knee was noncompensable, and no knee instability 
was found so as to warrant a separate rating therefore, a 
reduction was in order. 

The Veteran did not respond to the November 2008 letter.  On 
July 1, 2009 the VA informed the Veteran that his evaluation 
for DJD of the knee was reduced to a 10 percent evaluation 
for painful or limited motion of a major joint or group of 
joints pursuant to diagnostic code 5010.  The Veteran was 
informed the decrease would be effective on October 1, 2009.  
The rating decision noted that while the Veteran was 
requested to send evidence to show why such change should not 
be made, no such evidence was received.  It is noted that the 
exam used to increase the rating had indications of 
instability.  The two more recent exams fail to reveal 
objective evidence of instability.

		i)  Notice

As was previously discussed, 38 C.F.R. § 3.105(e) requires 
that the Veteran be sent a rating decision proposing the 
rating reduction or proposed discontinuance of benefits and 
setting out all material facts and reasons underlying the 
proposal.  The Veteran must be notified at his or her address 
of record and must be given 60 days to present evidence 
showing that compensation payments should be continued at the 
present level.

In this case, the November 19, 2008 proposal met these 
requirements.  As noted above, the Veteran was notified of 
the proposed reduction and was informed that he had 60 days 
to submit evidence in opposition to the proposed action.  The 
Veteran was informed that the proposal was based on the 
results of the December 2007 examination which noted 
improvement in the Veteran's left knee disability and the 
results of the October 2008 VA examination which showed that 
such improvement was sustained.  The relevant findings set 
for the in report of the October 2008 VA examination were set 
forth.  The Veteran was informed that in the absence of 
flexion limited to 30 degrees, a lack of 15 degrees of 
extension, or a combination of flexion limited to 45 degrees 
and extension showing a lack of 10 degrees, the 20 percent 
rating was no longer appropriate.  Additionally, the letter 
informed the Veteran that a separate rating for instability 
of the knee was not warranted since no instability was shown 
at the more recent examinations.  The Veteran was informed 
that the proposed action was based on his current limitation 
of motion with no instability of the knee.  

Thereafter, in July 2009, the RO promulgated a rating 
decision that reduced the Veteran's rating for his synovitis 
with DJD of the left knee to 10 percent effective October 1, 
2009.  

For these reasons, the Board finds that the Veteran was 
properly notified of the proposed rating reduction as 
required by 38 C.F.R. § 3.105(e).

	ii)  Propriety of rating reduction

The Board must next determine if the substantive criteria for 
a rating reduction were met.  The evidence shows that the 
record reflects an actual change in the severity of the 
Veteran's knee disability.  When he was examined in 1998, the 
Veteran was shown to have moderate instability on his knee in 
addition to severe DJD with joint pain lasting up to two 
hours.  However, on reexamination in September 2006 and 
October 2008, there was no evidence of instability although 
the Veteran reported sometimes wearing a brace and using a 
cane for ambulation.  Additionally, the Veteran had a greater 
range of motion of his knee at both of the later examinations 
than was shown in 1998.  Specifically, he had only 90 degrees 
of extension in 1998, but had full extension with pain 
beginning at 110 degrees in September 2006 and 110 degrees of 
extension in October 2008.  

The evidence also shows that the improvement in the Veteran's 
disability actually reflects an increased ability to function 
under the ordinary conditions of life.  He had a greater 
range of motion of his knee and no longer had any 
instability.  The Board notes that while the Veteran alleged 
that his knee gave way regularly at the October 2008 
examination, there were no objective signs of instability on 
the two most recent examinations.  Moreover, while the 
Veteran's recent treatment records show that he was given a 
knee brace, they do not show that any objective tests showed 
instability of the knee.  The examiner who performed the 
October 2008 examination specifically opined that the 
Veteran's activities of daily living were not affected by his 
knee disability.  While the effect of the Veteran's work is 
generally also a factor for consideration, in this case the 
Veteran was retired at all times since he initially received 
the 20 percent evaluation in 1998, so there is no effect of 
this disability on the Veteran's work.  

As noted above, the Veteran is entitled to additional 
protections due to the length of time his 20 percent rating 
was in effect prior to the effective date of the reduction.  
With respect to the first prong set forth in Brown, 5 Vet. 
App. at 419, the Board reviewed the entire record of 
examinations and medical and industrial history to ascertain 
the adequacy of the examination upon which the rating 
reduction was based.  As previously noted, the examinations 
were quite thorough and the Veteran indicated that he has 
been retired for many years so his disability has no effect 
on his work.  

With respect to the second prong set forth in Brown, the 
Board finds that the two examinations upon which the 
reductions were based were full and complete, involving 
consideration of the history and subjective complaints 
reported by the Veteran, reviews of his current treatment, 
objective evaluations of his knee disability through range of 
motion and other appropriate testing, and the evaluation of 
the Veteran's knee disability on his activities of daily 
living.  These examinations actually reported the Veteran's 
subjective complaints and objective findings regarding his 
knee in more detail than did the April 1998 rating decision 
upon which the 20 percent rating was premised.

With regard to the third prong set froth in Brown, the 
Veteran's stabilized rating was not reduced based on the 
results of one examination.  After the September 2006 
examination showed improvement in the Veteran's knee 
disability, he was scheduled for another examination which 
took place in October 2008, nearly two years later.  The 
improvements in range of motion and stability of the knee 
were shown to have been sustained.  Finally it is noted that 
he failed to report for still another examination, so a 
decision is based on the evidence of record.

Finally, the evidence makes it reasonably certain that the 
improvements found will be maintained under the ordinary 
conditions of life.  Improvement was shown in two separate 
examinations that took place 2 years apart.  The Veteran did 
not allege that his knee was in better condition than was 
normally the case at either examination.  His treatment 
records, showing primarily complaints of knee pain, do not 
contain any indication that the improvements in stability and 
range of motion are unlikely to be sustained.  These records 
do not show ranges of motion that are less than those that 
were shown at the September 2006 and the October 2008 VA 
examinations.  While they do show that the Veteran was issued 
a knee brace at his request, they do not document instability 
of the knee as shown by objective testing or indicate that 
any improvements in stability or range of motion are 
temporary.

The Board acknowledges that the Veteran is limited in 
standing for lengthy periods, uses a cane to walk, and has 
great difficulty climbing stairs due to knee pain.  However, 
nonetheless the overall severity of his disability has 
decreased when viewed in light of the Veteran's circumstances 
as a whole and the rating criteria set forth in 38 C.F.R. § 
4.71a diagnostic codes 5003, 5010, and 5256-5263.  

For the above reasons, the Board concludes that the rating 
reduction was appropriate.

III. Increased Rating

The Veteran claims that he should receive higher ratings for 
his synovitis with DJD of the left knee, rated 20 percent 
disabling prior to October 1, 2009 and 10 percent disabling 
thereafter, and for his hiatal hernia, rated 10 percent 
disabling.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Synovitis with DJD of the Left Knee

		i)  Period Prior to October 1, 2009.

Prior to October 1, 2009, the Veteran's DJD with synovitis of 
the left knee was rated 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, diagnostic code 5257.  Pursuant to diagnostic 
code 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of the knee, a 
20 percent evaluation is assigned for moderate knee 
impairment, including recurrent subluxation or lateral 
instability of the knee, and a 30 percent evaluation is 
assigned for severe recurrent subluxation or lateral 
instability of the knee.  Id.

Under diagnostic codes 5010 and 5003, which govern, 
respectively, traumatic and degenerative arthritis, 
limitation of motion of the affected joint is rated unless 
limitation of motion is either non-compensable or not shown.  
Pursuant to diagnostic code 5260, which pertains to 
limitation of flexion of the knee, a 10 percent evaluation is 
assigned where flexion is limited to 45 degrees; a 20 percent 
rating is assigned where flexion is limited to 30 degrees; 
and a 30 percent rating is assigned where flexion is limited 
to 15 degrees.  Pursuant to diagnostic code 5261,which 
pertains to limitation of extension of the knee, a 10 percent 
evaluation is assigned for extension that is limited to 10 
degrees; a 20 percent evaluation is assigned for extension 
that is limited to 15 degrees; 30 percent evaluation is 
assigned for extension that is limited to 20 degrees; a 40 
percent evaluation is assigned for extension that is limited 
to30 degrees; and a 50 percent evaluation is assigned for 
extension that is limited to 45 degrees or greater.  

Where limitation of range of motion of a joint affected by 
arthritis is present but to a non-compensable level, a 10 
percent evaluation is assigned.  38 C.F.R. 4.71a, diagnostic 
code 5003.  Arthritis of multiple joints may be rated based 
on x-ray findings where there is no loss of range of motion; 
these rating may not be combined with rating based on 
limitation of motion.  Id.  However, the instant case 
involves only a single joint; in any event, the highest 
rating that can be assigned for arthritis based on x-ray 
evidence of multiple joint involvement is 20 percent, which 
rating is applicable where the arthritis causes occasional 
incapacitating episodes.  Id. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Additionally, the VA General Counsel held that a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate 
rating may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion 
and a compensable limitation of extension of the same knee, 
the limitations must be rated separately to adequately 
compensate for functional loss associated with the 
disability. VAOPGCPREC 9-04 (69 Fed. Reg. 59990 (2005)).

The pertinent facts regarding the extent of the Veteran's 
knee disability were largely set forth above, in the section 
addressing the propriety of his rating reduction for this 
disability.  However, after the reduction the Veteran 
testified at a November 2009 hearing before the undersigned 
Veteran's Law Judge.  At that time, the Veteran testified 
that he had a knee brace but that it did not fit properly.  
Approximately half the time he only wore the knee brace to 
bed because he needed to keep his leg in a certain position 
while he slept.  He testified that when he made sudden 
movements he felt like his knee would give out.  He testified 
that he was extremely limited in his ability to walk because 
of the degree of knee pain that he experienced.  He testified 
that sometimes it was difficult for him to get up from 
sitting or lying down due to his knee pain.  He denied that 
his knee disability improved at all since it onset. He denied 
additional limitations after repetitive use of his knee.  He 
testified that his leg and ankles also swell and that he was 
informed that this was due to a vascular condition.  

A May 2009 letter from the Veteran's private physician 
indicates that the Veteran experienced blood clots in his 
left leg and lung.  While the physician indicated that the 
Veteran had a number of physical disabilities including DJD, 
he did not relate the Veteran's vascular problems to his DJD 
of the left knee.

The evidence does not show that the Veteran met the criteria 
for an evaluation in excess of 20 percent for his synovitis 
with DJD of the left knee during this period.  There is no 
evidence of extension limited to 20 degrees or greater or of 
flexion limited to 15 degrees or less.  Rather, at both of 
the examinations of the Veteran's knee that were performed in 
connection with this claim he had full extension of his knee.  
At the September 2006 examination he also had full flexion, 
and at the October 2008 examination he had 110 degrees of 
flexion with pain at the ends of his range of motion.  
Moreover, there were no clinical signs of instability of the 
Veteran's knee at either examination nor was there any 
objective evidence of recurrent subluxation thereof.  In 
fact, the Veteran's range of motion, even after repetitive 
use, was consistent with a noncompensable range of motion 
which, pursuant to diagnostic coded 5010 and 5003, is 
productive of a 10 percent evaluation, which is lower than 
the 20 percent that was assigned for this period.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  While 
the Veteran complains of knee pain and limited mobility, 
these symptoms are adequately contemplated by the rating 
schedule.  Moreover, the Veteran's VA and private treatment 
records indicate that he has numerous additional medical 
problems, including morbid obesity, gout, deep vein 
thrombosis, and exertional dyspnea, that also impact his 
mobility, so the evidence does not show the Veteran's 
limitations are solely due to his service connected left knee 
disability.  The Veteran has not been repeatedly hospitalized 
for his synovitis with DJD of the left knee, nor has this 
disability materially interfered with his employment insofar 
as the Veteran retired long before the time at issue herein.  
Moreover, the fact that the 20 percent rating in effect for 
this period is actually a higher rating than is contemplated 
by the schedular criteria strongly indicates that it is not 
inadequate.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 20 
percent for synovitis with DJD of the left knee is denied the 
period prior to October 1, 2009

		ii)  The Period Beginning October 1, 2009  

The Veteran also contends that the symptoms that he 
experienced during the period beginning October 1, 2009 are 
more severe than are contemplated by the currently assigned 
10 percent rating.  As discussed above, the evidence does not 
show that he has a compensable degree of loss of range of 
motion in his left knee, nor is there any objective evidence 
of instability or recurrent subluxation of the Veteran's left 
knee.  As such, a single 10 percent rating is the highest 
available rating for arthritis in a single joint.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  As noted 
above, his symptoms are neither exceptional nor has he been 
recurrently hospitalized for his left knee disability.  In 
fact, there is no evidence he was ever hospitalized 
therefore.  As previously noted, the Veteran is retired so 
his disability does not markedly interfere with his 
employment.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).  

	B.  Hiatal Hernia

The Veteran contends that the symptoms of his hiatal hernia 
are more severe than are contemplated by the currently 
assigned 10 percent rating.  

The Veteran's hiatal hernia is rated pursuant to 38 C.F.R. § 
4.114 diagnostic code 7346.  A rating of 10 percent is 
assigned when the Veteran has at least two of the following 
symptoms, but where such symptoms are not so severe to be 
productive of considerable impairment of health:  
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain.  A rating of 30 percent is assigned when the 
Veteran has persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health.  A 60 percent rating is 
assigned where the Veteran has symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  

The Veteran was examined with respect to his hernia in August 
2005.  At that time, he reported taking several over the 
counter and prescription medications for his symptoms.  He 
denied any dysphagia.  He still had episodic pyrosis that, on 
occasion, was severe.  There was no hematemesis or melena.  
The Veteran reported that he did experience regurgitation 
when lying flat.  He denied frequent nausea or vomiting.  
There was no need for dilation and no evidence of 
malnutrition or weight loss.  The assessment was 
gastroesophogeal reflux disease (GERD) with residual symptoms 
despite operative intervention and the use of proton pump 
inhibitors.  

The Veteran was reexamined with respect to his hernia in 
September 2006.  At that time the Veteran had no complaints 
of dysphagia or difficulty swallowing.  He did have 
complaints of epigastric pain which occurred 3 to 4 times per 
week and last from 1 to 2 minutes.  He denied that any pain 
radiated to his arms.  He denied any hematemesis or melena.  
He claimed to have regurgitational reflux that occurred only 
when he lay down.  The contents are liquids.  However, the 
Veteran denied any associated feelings of nausea.  He 
reported treatment with several over the counter medications 
which have been somewhat helpful.  He had surgery for his 
hernia in 1970 but reported that this surgery was 
unsuccessful in alleviating any of his symptoms.  

With regard to the Veteran's general health, he was noted to 
be obese.  He did not have any clinical signs of anemia.  He 
denied any recent weight changes.  His nutritional status was 
food.  His abdominal examination was soft and non-tender with 
bowel sounds present.  There was no hepatomegaly or 
organomegaly.  The Veteran reported that he had been treated 
privately for his hernia but did not identify this provider.  

VA treatment records reflect that the Veteran experiences 
problems with chronic acid reflux symptoms at night.  He 
reported that he experiences regurgitation if he lies flat, 
but that he can avoid experiencing this symptom if he props 
his head up with 3 pillows while sleeping.  

At his November 2009 hearing, the Veteran testified that he 
experiences difficulties with regurgitation, especially if he 
lies down flat.  Certain foods exacerbate these symptoms, 
including spicy foods and seafood.  

The evidence does not show that the symptoms of the Veteran's 
hiatal hernia are more severe than is contemplated by the 
currently assigned 10 percent rating.  While the Veteran 
experiences some regurgitation, he denied experiencing any 
other symptoms of this disability at both of his VA 
examinations.  He was neither malnourished nor underweight, 
and there was no evidence that his hiatal hernia produced 
considerable impairment of his health.   

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun 11 Vet. App. at 115.  There is no evidence that the 
Veteran was hospitalized for this disability after his 
initial surgery that occurred during his service, and there 
is no evidence of marked interference with employment.  

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  
An increased rating for hiatal hernia is denied.  

IV.  Service connection

The Veteran claims that he has hearing loss and tinnitus as a 
result of his exposure to jet engine noise and other types of 
noise during his service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sensorineural hearing loss, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

For the purpose of applying the laws administered by the 
V.A., hearing impairment is considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels of greater; or 
when the auditory threshold for at least three of these 
thresholds are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.
38 C.F.R. § 3.385. 

In this case, the Veteran worked in service as a jet mechanic 
in service.  He was placed on a hearing conservation program 
to monitor his hearing.  Audiograms were conducted in 1960, 
1962, 1963, 1964, and 1965. The hearing conservation data 
reports for these years indicated that the Veteran always or 
frequently wore hearing protection during exposure to loud 
noise and did not show any hearing loss or threshold shift.  
He denied experiencing any hearing loss on a Report of 
Medical History dated in November 1968.  Another hearing 
conservation data form from 1969 reflected that the Veteran 
was exposed to jet engine noise in hanger shops and did not 
wear ear protection; however his hearing was within normal 
limits at all of these exams and no threshold shifts were 
shown and the Veteran's hearing was estimated to be good on 
all of these reports.  On his October 1973 retirement 
"Report of Medical History" the Veteran indicated that he 
did not know whether he had any hearing loss.  None of the 
Veteran's service treatment records indicate any complaints 
of hearing loss, tinnitus, or injuries to the ears.  No ear 
problems were noted on the associated retirement physical 
examination, although the page thereof on which audiogram 
results would normally be recorded is absent.  

The Veteran's hearing was examined by VA in December 2007.  
The Veteran reported that he was a jet engine mechanic while 
in the service, was exposed to grenades during his time in 
Thailand, and that he also worked for 30 years at an auto 
repair shop where it could be noisy but denied having any 
noisy hobbies.  

The Veteran reported that he began to experience hearing loss 
in the 1960s during his service and that it progressively 
worsened over time.  He told the examiner that he needed to 
turn the television up louder than before and needed to ask 
people to repeat themselves.  He also alleged that he 
experienced periodic tinnitus that lasted 15 to 20 minutes at 
a time.  The Veteran alleged that he had tinnitus since 1961 
and that it fluctuated in severity.  He reported that he got 
dizzy s couple of times a week and that his doctor related 
this to his numerous physical ailments.  

Audiometric testing revealed hearing loss within the meaning 
of 38 C.F.R. § 3.385.  Specifically, air conduction 
thresholds in the right ear were 55 decibels and 3000 and 
4000 Hertz, and air conduction thresholds in the left ear 
were 40 decibels at 3000 Hertz and 45 decibels at 4000 Hertz.  
Speech discrimination was 84 percent in the right eat and 92 
percent in the left ear.  

The examiner diagnosed the Veteran with borderline normal 
mild hearing loss through 2000 Hertz with moderate hearing 
loss from 3000 Hertz and beyond in the right ear and 
borderline normal mild hearing loss through 2000 Hertz with 
moderate hearing loss beyond those frequencies.  

The examiner opined that since all of the hearing tests that 
were administered to the Veteran during his military service 
showed normal hearing; none of the audiograms in his military 
records showed any sign or hearing loss or even a threshold 
shift in the Veteran's hearing; and the Veteran reported 
working in an auto shop for 30 years after service, it was 
less likely than not that the Veteran's hearing loss and 
tinnitus were related to his service.

VA treatment records indicate that the Veteran was issued 
hearing aids in July 2008.  They do not otherwise show 
complaints of, or treatment for, hearing loss or tinnitus.  

At his November 2009 hearing, the Veteran testified that he 
first noticed difficulty hearing when he was stationed at 
Eielson Air Force Base in Alaska, which his service personnel 
records indicate was in 1955-1956, prior to the hearing tests 
that were administered during the Veteran's service.  He 
testified that he began hearing ringing in his ears while 
working on the flight line in 1961. 

The evidence does not show that it is at least as likely as 
not that the Veteran's hearing loss and tinnitus are related 
to his military service.   

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) determined that, for tinnitus, 
the Veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992) (Veteran is competent to report 
observable symptoms).  However, in this case, other evidence 
outweighs the Veteran's testimony.  Specifically, while the 
Veteran testified that his hearing got worse during his 
service beginning in the late 1950s, there are several 
hearing evaluations of record showing that the Veteran had 
normal hearing through at least 1969.  Furthermore, there is 
no evidence that the Veteran ever complained of tinnitus 
during his service, and this is not mentioned on any of the 
Veteran's hearing conservation data forms which all 
documented normal hearing.  Additionally, while the Veteran 
is competent to report his observations of his symptoms, he 
does not have the requisite expertise to opine as to the 
etiology of his hearing loss and tinnitus; the only expert 
opinion of record is that these symptoms were unrelated to 
the Veteran's service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable because the preponderance of the 
evidence is against the Veteran's claims for service 
connection for hearing loss and tinnitus. See, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  Hence, these claims are denied.





	(CONTINUED ON NEXT PAGE)




ORDER

The reduction of the disability evaluation from 20 percent to 
10 percent, effective October 1, 2009, for the service 
connection synovitis with DJD of the left knee was proper and 
a rating in excess of 10 percent for this period is denied. 

A rating in excess of 20 percent for synovitis with 
degenerative joint disease (DJD) of the left knee for the 
period prior to October 1, 2009 is denied.

A rating in excess of 10 percent for a hiatal hernia is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


